Citation Nr: 1106091	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  06-02 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-
At-Law


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy 
from March 1975 to June 1979, and from February 1981 to February 
1986.  The Veteran additionally was a member of the United States 
Navy Reserves until 1989, with various periods of active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA) 
during that period.

This matter comes before the Board of Veterans Appeals (Board) on 
appeal from an August 2003 rating decision by the Salt Lake City, 
Utah, Regional Office (RO) of the United States Department of 
Veterans Affairs (VA), which denied service connection for a 
variously diagnosed psychiatric disorder.  The Veteran has since 
relocated, and the Portland, Oregon, RO has assumed jurisdiction 
over the claim.

The Veteran requested a hearing before a Veterans Law Judge, but 
he failed to appear at the hearing scheduled at the RO in May 
2007, without explanation or request to reschedule.  The hearing 
request is therefore considered withdrawn.  38 C.F.R. § 20.704.

In February 2008, the Board remanded the matter for additional 
development.  In a December 2009 decision following completion of 
the Board's remand directives, service connection for an acquired 
psychiatric disorder was denied.  The Veteran appealed this Board 
decision to the Court of Appeals for Veterans Claims (the Court), 
which in September 2010 vacated and remanded the Board decision 
based on a Joint Motion.


FINDING OF FACT

The currently diagnosed acquired psychiatric disorder was first 
manifested on active duty service.


CONCLUSION OF LAW

The criteria for service connection of an acquired psychiatric 
disorder have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
The Board is granting in full the benefit sought on appeal.  
Accordingly, any error which may have been committed with respect 
to either duty was harmless and will not be further discussed.  

II.  Analysis

Service treatment records reveal no complaints of or treatment 
for any mental health problems during the Veteran's first term of 
service, from 1975 to 1979.  A June 1980 examination report and 
accompanying report of medical history, given in connection with 
a period of ACDUTRA, are similarly silent regarding psychiatric 
problems.  In May 1981, however, while on active duty, the 
Veteran reported chest pain associated with anxiety, trouble 
sleeping, and depression or excessive worry.  No explanation was 
offered by examiners at that time.  In December 1981, doctors 
noted that the Veteran had been prescribed medication foe anxiety 
by a civilian doctor; this was related to the death of his sister 
in a plane crash in approximately August 1981.  In September 
1987, the Veteran again reported anxiety, trouble sleeping, and 
depression or excessive worry, and the examiner described the 
depression and worry as a resolved grief reaction.  The Veteran 
again reported chest pains from muscle spasms brought on by 
stress or tension.  Finally, while a member of the Reserves in 
September 1989, the Veteran reported a recent private psychiatric 
hospitalization.  A letter was requested from the private doctor, 
but none is reflected in the claims file.  Investigation reports 
related to the Veteran's discharge indicate that the Veteran was 
hospitalized and sought psychiatric treatment for anxiety and 
depression in response to a poor work performance appraisal from 
his civilian employer.  He felt lonely and thought his co-workers 
were talking about him.  During an interview, the Veteran 
admitted to homosexual activity, and was discharged as a result.

VA and private treatment records verify that the Veteran first 
entered into fairly regular psychiatric treatment in 1989.  When 
recounting the Veteran's mental health history, doctors date his 
current problems from events at his employer in the late 1980's.  
Medical records do note earlier incidents of psychiatric 
treatment.  The Veteran has reported on several occasions that he 
saw a psychiatrist at age 8, but he cannot recall the reason for 
this.  He also cited treatment in approximately 1982 or 1983, in 
Menlo Park, California.  The Veteran has reported that he was 
prescribed Valium by a private psychiatrist following the death 
of his sister in a plane crash.  No records of this treatment are 
of record.  Doctors also have consistently noted that the Veteran 
was physically and sexually abused as a child, and have diagnosed 
PTSD as a result, in addition to the disabilities the Veteran now 
alleges are service connected.  

Only one treating doctor, a VA psychiatrist, has opined on a 
possible nexus between currently diagnosed psychiatric disorders 
and service.  In June 2005, the Veteran reported that he had seen 
a doctor in service for anxiety, once a week for about four 
months.  He informed the doctor that he had been prescribed 
Valium.  The Veteran stated that he was diagnosed with a 
schizoaffective disorder in 1991.  The doctor stated that she was 
"supportive of the [Veteran's] service connection in that he 
reports seeing a psychiatrist in the military for anxiety.  In my 
opinion this is likely related to his current psychiatric 
disorder."

A VA mental disorders examination was conducted in July 2005.  
The examiner reviewed the claims file in conjunction with the 
examination.  The doctor noted a documented history of 
psychiatric treatment since 1998, at VA facilities.  The Veteran 
also reported having received psychiatric treatment for six 
months in 1983 for depression and anxiety, as well as treatment 
with Dr. JM from 1989 to 1991.  This treatment followed a 
hospitalization for a "mental breakdown."  The Veteran did not 
report mental health treatment as an eight year old; he instead 
stated that he was hospitalized at that age for a tonsillectomy.  
He did report abuse as a child. The Veteran was currently engaged 
in day treatment through VA.  The examiner noted a "long history 
of emotional disturbance" likely related to abuse as a child.  
The Veteran reported that although he did well in the Navy, he 
began having anxiety attacks, marked by chest pain, due to stress 
from his work and crewmates.  "Although the [Veteran's] 
psychological disturbance does not appear to be caused by his 
military duties, his overly conscientious attitude toward those 
duties made it a stressful environment for him and that may have 
exacerbated his underlying psychological disturbance."

A second VA examination was scheduled in November 2005, in order 
to clarify the statements of the July 2005 examiner.  The Veteran 
failed to report for the examination, but a VA psychologist was 
able to conduct a review of the claims file, including the July 
2005 examination, and render an opinion.  He noted the extensive 
documented history of psychiatric treatment subsequent to 
service, and the basis of the Veteran's discharge, but did not 
address the allegations of mental health treatment in the early 
1980's, during active duty, or the documented reports of anxiety 
in service records.  His opinion, that there was no relationship 
between service and current disability, is therefore based on an 
inaccurate and incomplete basis, and is not adequate for 
adjudication purposes.

In accordance with the Board's Remand, a VA mental disorders 
examination was conducted in January 2009.  The examiner reviewed 
the claims file in its entirety, and recounted the Veteran's 
psychiatric history accurately, both as documented and as 
reported by the Veteran.  This included the reports of in-service 
complaints and allegations of treatment between 1981 and 1985.  
The examiner noted that, despite in-service complaints related to 
anxiety, no diagnosis of any psychiatric condition was made.  The 
examiner opined that a diagnosable, specific mood disorder or 
depression was not manifested prior to 1989, but the Veteran did 
have episodes of mood disturbances prior to that date.  He 
described the mood disturbances as "ongoing."

Following receipt of the Court's Joint Remand, the claims file 
was reviewed in its entirety, in particular the January 2009 VA 
medical opinion.  A rereading of this opinion raises a reasonable 
doubt as to the date of the first manifestation of the currently 
diagnosed psychiatric disorder.  Both the January 2009 and July 
2005 VA examiners indicate that although no chronic disorder 
merited diagnosis on a clinical basis in service, the Veteran 
was, while in service, manifesting psychiatric symptoms.  Doctors 
describe these as mood disturbances; the Veteran competently and 
credibly reports that he began having such in service and 
continued, to one degree or another, ever since.  Further, 
medical opinions indicating that in-service complaints 
represented acute and resolved "grief reactions" fail to 
account for the fact that such complaints preceded the death of 
the Veteran's sister by several months.  The more recent VA 
medical opinions, as they more accurately reflect the evidence of 
record, are more probative and entitled to greater weight.

The preponderance of the evidence supports a finding that the 
currently diagnosed psychiatric disorder, identified in January 
2009 as recurrent major depression, was first manifested in 
service, despite the lack of clinical findings supporting a full-
blown diagnosis.  Service connection for an acquired psychiatric 
disorder is warranted.


ORDER

Service connection for an acquired psychiatric disorder is 
granted.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


